                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                       Chapter 7 Bankruptcy
                                                               Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST CO.,                      Adversary Case No. ____________

                Plaintiff,

 vs.                                                 COMPLAINT TO SUBORDINATE
                                                               CLAIMS
 CHARLES M. THOMSON,                                      (11 U.S.C. §510(a))

                Defendant.


       COMES NOW First Security Bank & Trust Co. (“Bank”), a creditor and party in

interest in this case, by and through its counsel, and in support of this Complaint

respectfully states:

       1.      On April 25, 2019, Debtor McQuillen Place Company, LLC (“Debtor”) filed

a voluntary Chapter 11 Petition in this Court.

       2.      The Chapter 11 case was converted to one under Chapter 7 eventually.

       3.      The Bank is a creditor of the Debtor, in that the Debtor owes the Bank

money, as evidenced by various promissory note(s) and mortgage(s).

       4.      The Defendant Charles M. Thomson (“Thomson” or “Defendant”) is an

individual residing in Floyd County, Iowa, and was and is a majority equity owner and

managing member of the Debtor. At times material to this Complaint, Thomson was and is

licensed to practice law in the State of Iowa.
         5.     This Court has subject matter jurisdiction of this Complaint by operation of

28 U.S.C. §§157 and 1334, 11 U.S.C. §§105, 510, and 541, as well as F.R.B.P. 7001. This

Court’s subject matter jurisdiction is further augmented by the entry of a General Reference

Order issued by the United States District Court for the Northern District of Iowa.

         6.     The Defendant has also previously filed at least one Proof of Claim with the

Clerk of this Court, and has otherwise participated and asserted various claims and requests

for relief from this Court.

         7.     This is a core proceeding by operation of 28 U.S.C. §157(b)(2)(A), (B), and

(O).

         8.     To the extent, if at all, this Complaint does not involve a core proceeding, the

Bank consents to the entry of conclusions of law and the issuance of findings of fact by this

Court.

         9.     Venue of this Complaint is proper in this Court and District by operation of 28

U.S.C. §1409.

         10.    The Debtor originally borrowed money from Cedar Rapids Bank & Trust

(“CRBT”), and the Debtor executed and delivered to CRBT various loan documents, including

note(s) and mortgage(s).

         11.    CRBT subsequently assigned the various note(s), mortgage(s), and loan

documents, evidencing moneys due it from the Debtor, to the Bank.

         12.    As part of the loan transaction between the Debtor and CRBT originally,

Thomson also executed a Guaranty in favor of CRBT. A copy of the Guaranty is attached hereto

and is by this reference incorporated herein as if set forth verbatim.
       13.     CRBT’s rights, remedies, powers, etc. in the Guaranty were also assigned to the

Bank. As a result, the Bank is now entitled and empowered to assert any and all right, remedy,

claim, argument, etc., as provided in the Guaranty.

       14.     Pursuant to the Guaranty (attached hereto) signed by the Defendant in favor of

CRBT, the Defendant “agrees that the [moneys due CRBT]…shall be superior to any claim that

Guarantor may now have or hereafter acquire against [the Debtor]…Guarantor hereby expressly

subordinates any claim Guarantor may have against [the Debtor]…to any claim that [CRBT]

may now or hereafter have against [the Debtor]. Additionally, “Guarantor hereby assigns to

[CRBT] all claims which it may have or acquire against [the Debtor]….”

       15.     The Guaranty specifically provides it inures to CRBT “and assigns.”

       16.     As assignee of CRBT’s rights pursuant to the various note(s), mortgage(s), and

the Guaranty, the Bank is now the owner of the Guaranty and is therefore entitled to assert all

rights and remedies pursuant to the Guaranty.

       17.     By virtue of the provisions in the aforementioned Guaranty by which the

Defendant agreed to subordinate any and all claim that he may have against the Debtor, in favor

of the Bank (as assignee of CRBT), and the Defendant’s agreement that the Bank’s claim against

the Debtor “shall be superior to any claim” the Defendant may have against the Debtor, and

further by virtue of the fact that the Defendant has assigned to the Bank all claims that it may

have or acquire against the Debtor, any and all claims of the Defendant against the Debtor,

including but not limited to any and all Proof(s) of Claim filed by the Defendant against the

Debtor, should be and are subordinated to any and all claims that the Bank may have against the

Debtor, and any and all claims that the Defendant may have against the Debtor shall not be paid

until and unless the Bank have been paid in full any and all claims that it may have against the
Debtor, including the Defendant’s claim against the Debtor that has been assigned to the Bank.

Alternately, by virtue of the assignment, any and all claim that Defendant may have against the

Debtor has been and shall be deemed to have been assigned to the Bank, such that the Defendant

may not receive any dividend from the Debtor or from this Estate, until and unless the Bank’s

claims against the Debtor and this estate have been paid in full.

         18.       By filing this Complaint and seeking the relief herein, the Bank is not waiving

and instead is reserving and preserving any and all claim, right, title, interest, and argument that

it may have against the Defendant or any other party, person, or entity.

         WHEREFORE, First Security Bank & Trust Co. prays this Court on such notice and

hearing as it may direct, enter and enroll an Order pursuant to 11 U.S.C. §510(a) granting the

relief requested by the Bank in this Complaint, and for such other relief as may be just and

proper under the premises.

                                                                 /s/ Eric W. Lam
                                                         Eric W. Lam, AT0004416
                                                         Eric J. Langston, AT0014001
                                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                                         115 Third Street SE, Suite 1200
                                                         Cedar Rapids, IA 52401
                                                         Tel: 319-366-7641; Fax: 319-366-1917
                                                         elam@simmonsperrine.com
                                                         elangston@spmblaw.com
                                                         ATTORNEYS FOR FIRST SECURITY BANK
                                                         & TRUST CO.

                                                  Certificate of Service


      The undersigned certifies, under penalty of perjury, that on this 10th day of July, 2020, the foregoing
document was electronically filed with the Clerk of Court using the Northern District of Iowa CM/ECF and the
document was served electronically through the CM/ECF system to the parties of this case.

                                                                   /s/ Kelly Carmichael

EWL, EJL, TSD, Clients
First Security – McQuillen/Pldgs/BA 19-00507 McQuillen - Drafts/Complaint Thomson.071020.1516.ewl
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 28 COURT
                                                                   of 45




                                                                     Exhibit 4
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 29 COURT
                                                                   of 45




                                                                     Exhibit 4
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 30 COURT
                                                                   of 45




                                                                     Exhibit 4
Case 19-00507 Doc 31-2 Filed 07/02/19 Entered 07/02/19 13:09:38 Desc Exhibit
           E-FILED  2018
             Exhibits    MAR 14 3:56
                      to Petition     PM FLOYDMortgage
                                  to Foreclose - CLERK OF DISTRICT
                                                          Page 31 COURT
                                                                   of 45




                                                                     Exhibit 4
